IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-80,602-01


EX PARTE MARCUS ANTHONY SHUFF, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 10CR0506-83-1 

	      IN THE 405TH DISTRICT COURT FROM GALVESTON COUNTY


Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment.  The First Court of Appeals affirmed his conviction. Shuff v. State,
No. 01-12-00034-CR (Tex. App.-Houston [1st] May 2, 2013).  
	Applicant contends that he was denied his right to file a pro se petition for discretionary
review because his counsel was not timely notified of the appellate court's decision and therefore
did not timely notify Applicant of the appellate court's decision.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that Applicant was denied his right to file a pro
se petition for discretionary review.  The State and the trial court recommend that relief be granted. 
Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-12-00034-CR
that affirmed his conviction in Cause No. 10CR0506-83-1 from the 405th District Court of Galveston
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: December 18, 2013
Do not publish